In an action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated October 9, 1984, as granted defendants’ motion to dismiss the complaint and for summary judgment.
Order affirmed, insofar as appealed from, without costs or disbursements.
*516Defendants cannot be held liable in this matter absent a special duty owed to plaintiff (see, e.g., Vitale v City of New York, 60 NY2d 861, 863, rearg denied 61 NY2d 759; Glick v City of New York, 53 AD2d 528, affd 42 NY2d 831). The facts testified to by plaintiff at the Comptroller’s hearing are insufficient to raise a genuine issue as to the existence of such a duty (see, Corcoran v Community School Dist. 17, 114 AD2d 835). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.